 


100 N. Barranca Ave. #810
West Covina, California 91791
Tel: (626) 839-6638
[logo.jpg]


April  , 2010




Via Electronic Mail


Gerry Goldberg
Address: 19 Peter Andrew Crescent
Thornhill, Ontario L4J3E2
Canada
Tel:  (416)460-3000




Re:
Board of Directors – Offer Letter



Dear Mr. Goldberg:


Ever-Glory International Group, Inc., a Florida corporation (the “Company”), is
pleased to offer you a director position on its Board of Directors (the
“Board”).  The Board’s purpose is to oversee or direct the property, affairs and
business of the Company.


Should you chose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company (the “Agreement”) and
contains all the terms and conditions relating to the services you are to
provide.


1.           Term.  This Agreement shall be effective  from the later of a)
April 1 2010 and b) the next day after the Company’s filing of its Form 10-K
Annual Report for fiscal year ended on December 31, 2009 (the “Effective Date”).
Your term as director shall continue until your successor is duly elected and
qualified.  The position shall be up for re-election each year at the annual
shareholder’s meeting and upon re-election, the terms and provisions of this
agreement shall remain in full force and effect unless otherwise revised on such
terms as mutually agreed to by you and the Company.


2.           Services.  You shall render services in the area of overseeing or
directing the Company’s property, affairs and business (hereinafter your
“Duties”). Every year, the Board shall hold such number meetings at such times
and locations as determined by the Chairman of the Board, and participate in the
meetings via teleconference, video conference or in person.  Upon the reasonable
request of the Chairman, you agree to attend one or more board meetings in
person (each, an “Attended Meeting”).  You shall consult with the other members
of the Board as necessary via telephone, electronic mail or other forms of
correspondence.  In addition, you agree to be appointed to certain special
committees of the Board, initially consisting of the Audit and Compensation
Committees, and participate as necessary, in person or via teleconference or
video conference in the meetings of those special committees. The total number
of formal Committee meetings the Company requests for your participation will
not be more than seven times per 12 months starting from the effective date of
the agreement.  You are entitled to an extra compensation of $500 for each
additional formal Committee meeting you participate at the Chairman’s request. 
 

--------------------------------------------------------------------------------


 
3.           Services for Others. While we recognize that you do serve as a
director of other companies and that you are a partner in a registered public
accounting firm that represents and audits other companies, you understand and
agree that you are and will be subject to our policy that restricts you from
disclosing any material non public information concerning our company or from
using or disclosing any of our trade secrets or other proprietary information.
Similarly, we both agree that you will not use or disclose, in the performance
of your duties as a director, any trade secrets or proprietary information of
any other company.


4.           Compensation.  In consideration for your services as a member of
the Board, the Company agrees to pay you an total annual compensation of $34,000
(the “Annual Compensation”) for your below services:


Audit Committee Member
Compensation Committee Member
Audit Committee Chairman
Audit Committee Financial Expert


In addition to the Annual Compensation, the Company will pay you an extra
compensation of $500 for each additional formal Committee meeting you
participate at the Chairman’s request.The Annual Compensation shall be paid to
you in cash of $24,000 and in such number of shares of the Company’s restricted
common stock having the aggregate value equal to $10,000, as determined by the
average per share closing prices of the Company’s common stock as quoted on the
OTC Bulletin Board or a national exchange, as applicable, for the five trading
days leading up to and including the last trading date of the quarter following
which the shares are to be issued (i.e. when the shares are issued within 30
days following the end of the second quarter and the fourth quarter.) of the
year for which compensation is being paid. Compensation, in the form of shares,
shall be issued and paid semi-annually, within 30 days following the end of the
second and the fourth quarter (beginning with the second quarter of 2010), of
each calendar year. Compensation, in the form of cash，shall be paid quarterly,
within 30 days following the end of each quarter (beginning with the second
quarter of 2010), of each calendar year. In addition, the Annual Compensation
will be pro rated daily (based on a 360 day year) for any portion of the year
during which you serve as a director.


If the Chairman requests your presence at an Attended Meeting, the Company
agrees to reimburse all of your travel and other reasonable expenses relating to
the Attended Meeting.  In addition, the Company agrees to reimburse you for
reasonable expenses that you incur in connection with the performance of your
duties as a director of the Company.


Your compensation as a director and for service on committees in any future
periods is subject to the determination of the Board of Directors, and may
differ in future periods should you continue to serve on the board.


5.           D&O Insurance Policy. The Company agrees to obtain, within a
reasonable time upon execution of this Agreement, Directors and Officers
Liability Insurance with terms of at least $3,000,000 coverage, which shall be
maintained throughout the term of this Agreement.


6.           No Assignment.  Because of the personal nature of the services to
be rendered by you, this Agreement may not be assigned by you without the prior
written consent of the Company.
 
2

--------------------------------------------------------------------------------


 
7.           Confidential Information; Non-Disclosure.  In consideration of your
access to the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:


a.           Definition.  For purposes of this Agreement the term “Confidential
Information” means:


i.           Any information which the Company possesses that has been created,
discovered or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or


ii.           Any information which is related to the business of the Company
and is generally not known by non-Company personnel.


iii.           By way of illustration, but not limitation, Confidential
Information includes trade secrets and any information concerning products,
processes, formulas, designs, inventions (whether or not patentable or
registrable under copyright or similar laws, and whether or not reduced to
practice), discoveries, concepts, ideas, improvements, techniques, methods,
research, development and test results, specifications, data, know-how,
software, formats, marketing plans, and analyses, business plans and analyses,
strategies, forecasts, customer and supplier identities, characteristics and
agreements.


b.           Exclusions.  Notwithstanding the foregoing, the term Confidential
Information shall not include:


i.           Any information which becomes generally available to the public
other than as a result of a breach of the confidentiality portions of this
agreement, or any other agreement requiring confidentiality between the Company
and you;


ii.           Information received from a third party in rightful possession of
such information who is not restricted from disclosing such information; and


iii.           Information known by you prior to receipt of such information
from the Company, which prior knowledge can be documented.


c.           Documents. You agree that, without the express written consent of
the Company, you will not remove from the Company’s premises, any notes,
formulas, programs, data, records, machines or any other documents or items
which in any manner contain or constitute Confidential Information, nor will you
make reproductions or copies of same.  In the event you receive any such
documents or items by personal delivery from any duly designated or authorized
personnel of the Company, you shall be deemed to have received the express
written consent of the Company.  In the event that you receive any such
documents or items, other than through personal delivery as described in the
preceding sentence, you agree to inform the Company promptly of your possession
of such documents or items.  You shall promptly return any such documents or
items, along with any reproductions or copies to the Company upon the Company’s
demand or upon termination of this agreement.


d.           No Disclosure.  You agree that you will hold in trust and
confidence all Confidential Information and will not disclose to others,
directly or indirectly, any Confidential Information or anything relating to
such information without the prior written consent of the Company, except as
maybe necessary in the course of his business relationship with the
Company.  You further agree that you will not use any Confidential Information
without the prior written consent of the Company, except as may be necessary in
the course of your business relationship with the Company, and that the
provisions of this paragraph (d) shall survive termination of this agreement.
 
3

--------------------------------------------------------------------------------


 
8.           Certain Representations.  You represent and agree that you are
accepting the Shares for your own account and not with a view to or for sale in
connection with any distribution thereof.  You understand that the Shares will
be subjected to the restrictions in the Company’s Articles of Incorporation and
Bylaws and will not be freely transferable.  You further represent that you are
an “accredited” investor as this term is defined in the Securities Act, and that
by reason of your business or financial experience, you have the capacity to
protect your own interest in connection with receiving the Shares as
compensation.  You further represent that you were not solicited by publication
of any advertisement in connection with the receipt of the Shares and that you
have consulted tax counsel as needed regarding the Shares.




9.           Independent Contractor.  In performing your services on the Board,
you will be an independent contractor and not an employee of the Company. Except
as set forth in this Agreement, you will not be entitled to any additional
compensation or participate in any benefit plans of the Company in connection
with your services on the Board.  You may not bind the Company or act as a
principal or agent thereof.


10.           Entire Agreement; Amendment; Waiver.  This Agreement expresses the
entire understanding with respect to the subject matter hereof and supersedes
and terminates any prior oral or written agreements with respect to the subject
matter hereof. Any term of this Agreement may be amended and observance of any
term of this Agreement may be waived only with the written consent of the
parties hereto.  Waiver of any term or condition of this Agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
Agreement.  The failure of any party at any time to require performance by any
other party of any provision of this Agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of this Agreement.




The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set forth above.
 

 
Sincerely,
     
EVER-GLORY INTERNATIONAL GROUP, INC.
   
By: 
[sign.jpg]
 
Guo Yan   Chief Financial Officer

 

 
AGREED AND ACCEPTED:

   
[sign2.jpg]
Gerry Goldberg

 
4

--------------------------------------------------------------------------------

